DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2011/0057971) in view of Suzuki et al. (US 2013/0208320).  
Yokoyama et al. discloses an image forming apparatus, comprising:
an ink container (FIG. 5, elements 10y, 10m, 10c, 10k);
a subtank (FIG. 5, elements 35) with which ink from the ink container is replenished; 
              an ink replenishment path (FIG. 5: The ink paths connect the ink tanks (10y, 10m, 10c, 10k) and the sub tanks 35) from the ink container to the subtank;           
              a head (FIG. 5, elements 34) configured to eject the ink supplied from the subtank (FIG. 5, elements 35) in accordance with a printing image;
              a container residual amount sensor (FIG. 17, step S1701: Means for sensing the remaining ink in the tanks 10) configured to detect ink empty of the ink container (FIG. 17, step S1701: “Remaining ink is 0% in cartridge” means the cartridge is empty of ink); 
             an ink consumption estimating unit configured to derive an ink consumption estimation value from image data of the printing image (FIG. 17, step S1703 and paragraph [0136]: Means for computing the amount of ink required to record the next page); and
               a control unit configured to (a) set an ink residual amount estimation value of the subtank as a first reference value corresponding to a tank capacity of the subtank when ink empty is detected on the ink container (paragraph [0136]: The amount of ink required for recording the next page of a color ink that the cartridge of the same color ink has 0% of ink reads on the first reference value), and determine whether the ink residual amount estimation value is less than the ink consumption estimation value of a subsequent page in a print job or not (FIG. 17, step S1704: The remaining amount of the subtank 35 (paragraph [10136])), and (b1) stop the print job if the ink residual amount estimation value is less than the ink consumption estimation value of the subsequent page (FIG. 17, steps S1704 and END) and (b2) continue the print job if the ink residual amount estimation value is equal to or larger than the ink consumption estimation value of the subsequent page (paragraph [0137]: The next page is recorded using the remaining ink in the subtank 35),
	wherein the control unit further determines whether the ink residual amount estimation amount is less than the ink consumption estimation amount of a next print job or not when the next print job is performed, does not perform the next print job if the ink residual amount estimation amount is less than the ink consumption estimation amount of the next print job, and performs the next print job if the ink residual amount estimation amount is equal to or larger than the ink consumption estimation amount of the next print job (FIG. 19: in step S1909, comparing the using amount of either for printing the next page or the next to next page (computed in step S1901 or S1908) to the remaining amount and enabling/disabling recording accordantly (steps S1906-S1910)).
Yokoyama et al. even though teaches to continue the print job if the ink residual amount estimation value is equal to or larger than the ink consumption estimation value of the subsequent page (FIG. 19, step S1909 and S1910: Remaining Amount > Using Amount and Enable Recording), does not teach wherein the control unit renews the ink residual amount estimation value with a value obtained by subtracting the ink consumption estimation value from the ink residual amount estimation value 
Suzuki et al. discloses a printing apparatus comprising a control unit that renews an ink residual amount estimation value with a value obtained by subtracting an ink consumption estimation value from the ink residual amount estimation value (FIG. 4, steps A3-A4: Subtract amount of ink used from remaining ink amount to update remaining amount, then record updated remaining ink amount).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the control unit in Yokoyama’s printing apparatus to be able to update the remaining ink amount after a printing operation and to record it for further used in a later printing operation (paragraph [0052]).
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853